Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on July 12, 2022.
Claims 8 and 10-13 are canceled.
Claim 1 is amended.
Claims 1-7, 9, and 14-20 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US Pub. No. 2009/0025741 A1, herein, Crawford) in view of Kajanto et al. (WO 2015082774 A1, herein, Kajanto).
Regarding claim 1, Crawford discloses a system (10 – Fig. 1) comprising: 
a packaging (14) that comprises at least one polymer material (“permeable polymer material” – Para [0020]);
a content (16) of the packaging that is fully encompassed by the packaging (Figs. 2-3), wherein said content essentially consists of cellulose (“microcrystalline cellulose” – Para [0025]); 
wherein the packaging, when entirely filled out with the content, defines an outer circumference of the system that is essentially round or essentially rectangular, or of oval shape (Figs. 2 and 3), and 
wherein a length of said system is at least 1.5 times a largest width defining a cross-section of said circumference (Figs. 1-3), 
wherein the packaging is filled with the content in its entirety (“the inner filling material 16 may completely…fill the interior of the pouch wrapper 14” – Para [0022]). 
Crawford does not expressly disclose that said content essentially consists of microfibrillated cellulose that is present in at least one solvent; wherein the microfibrillated cellulose and the at least one solvent form a suspension of microfibrillated cellulose in said at least one solvent, wherein a solids content of microfibrillated cellulose in relation to an overall weight of the suspension is from 2% weight/weight to 50% w/w.
Kajanto teaches content essentially consisting of microfibrillated cellulose (“microfibrils of cellulose” – Pg 4, ln 20) that is present in at least one solvent (water – Pg 6, ln 8); wherein the microfibrillated cellulose and the at least one solvent form a suspension of microfibrillated cellulose in said at least one solvent (“exists as a suspension in a liquid” – Pg 5, lns 5-6), and wherein a solids content of microfibrillated cellulose in relation to an overall weight of the suspension is from 2% weight/weight to 50% w/w (“1-4 wt-%...up to 12 wt-%” – Pg 6, lns 4-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as recited by Crawford so that said content essentially consists of microfibrillated cellulose that is present in at least one solvent; wherein the microfibrillated cellulose and the at least one solvent form a suspension of microfibrillated cellulose in said at least one solvent, wherein a solids content of microfibrillated cellulose in relation to an overall weight of the suspension is from 2% weight/weight to 50% w/was taught by Kajanto since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Crawford discloses that the filling content can be various materials.
Crawford also does not expressly disclose and wherein a weight of the system is from 1 kg to 50 kg per unit.
It would have been an obvious matter of design choice to modify the system disclosed by Crawford so that a weight of the system, is from 1 kg to 50 kg, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 2, Crawford in view of Kajanto teaches the system as recited above, wherein the packaging is essentially round (Crawford, Figs. 1-3).

Regarding claim 3, Crawford in view of Kajanto teaches the system as recited above, wherein the at least one polymer is not an elastomer (“permeable polymer material” – Crawford, Para [0020]).
Regarding claim 4, Crawford in view of Kajanto teaches the system as recited above, wherein the packaging is realized as a film (“pouch wrapper” – Crawford, Para [0020]).

Regarding claim 6, Crawford in view of Kajanto teaches the system as recited above, wherein the at least one polymer of the packaging is selected from polymers used in food packaging and non-food packaging applications and include at least one of the following: polyethylene, polypropylene, polycarbonate, PET, any combination thereof, or any combination with other materials (“polypropylene and polyethylene” – Crawford, Para [0020]).

Regarding claim 7, Crawford in view of Kajanto teaches the system as recited above, wherein a diameter of the system is from 2 cm to 50 cm (“about 0.1 inch to about 1.0 inches thick” – Crawford, Para [0015]).

Regarding claim 9, Crawford in view of Kajanto teaches the system as recited above, wherein the at least one solvent essentially consists of water (water – Kajanto, Pg 6, ln 8).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as recited by Crawford so that said the at least one solvent essentially consists of water as taught by Kajanto since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Crawford discloses that the filling content can be various materials.

Regarding claim 14, Crawford in view of Kajanto teaches the system as recited above, wherein the microfibrillated cellulose has been prepared by a process, which comprises at least the following steps: (a) subjecting a cellulose pulp to at least one mechanical pretreatment step (Kajanto, Pg 2, lns 25-28); (b) subjecting the mechanically pretreated cellulose pulp of step (a) to a homogenizing step, which results in fibrils and fibril bundles of reduced length and diameter vis-a-vis the cellulose fibers present in the mechanically pretreated cellulose pulp of step (a), said step (b) resulting in microfibrillated cellulose; wherein the homogenizing step (b) involves compressing the cellulose pulp from step (a) and subjecting the cellulose pulp to a pressure drop (Kajanto, Pg 5, ln 8-Pg 6, ln 17).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as recited by Crawford so that the microfibrillated cellulose has been prepared by a process, which comprises at least the following steps: (a) subjecting a cellulose pulp to at least one mechanical pretreatment step; (b) subjecting the mechanically pretreated cellulose pulp of step (a) to a homogenizing step, which results in fibrils and fibril bundles of reduced length and diameter vis-a-vis the cellulose fibers present in the mechanically pretreated cellulose pulp of step (a), said step (b) resulting in microfibrillated cellulose; wherein the homogenizing step (b) involves compressing the cellulose pulp from step (a) and subjecting the cellulose pulp to a pressure drop as taught by Kajanto since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Crawford discloses that the filling content can be various materials.

Regarding claim 15, Crawford in view of Kajanto teaches the system as recited above, wherein the solids content of microfibrillated cellulose in relation to the overall weight of the suspension is from 5% w/w to 12% w/w (“1-4 wt-%...up to 12 wt-%” – Kajanto, Pg 6, lns 4-10).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as recited by Crawford so that the solids content of microfibrillated cellulose in relation to the overall weight of the suspension is from 5% w/w to 12% w/w as taught by Kajanto since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Crawford discloses that the filling content can be various materials.

Regarding claim 16, Crawford in view of Kajanto teaches the system as recited above, wherein the length of said system is at least 3 times the largest width (Crawford, Figs. 1-3).

Regarding claim 17, Crawford in view of Kajanto teaches the system as recited above.
Crawford in view of Kajanto does not expressly disclose that the film has a thickness of from 50 pm to 5 mm.
It would have been an obvious matter of design choice to modify the system taught by Crawford in view of Kajanto so that the film has a thickness of from 50 pm to 5 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 19, Crawford in view of Kajanto teaches the system as recited above, wherein the diameter is from 5 cm to 30 cm (“about 0.1 inch to about 1.0 inches thick” – Crawford, Para [0015]).

Regarding claim 20, Crawford in view of Kajanto teaches the system as recited above, wherein the at least one solvent comprises at least 90% water (Kajanto, PG 6, lns 4-10).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as recited by Crawford so that the at least one solvent comprises at least 90% water as taught by Kajanto since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Crawford discloses that the filling content can be various materials.

Allowable Subject Matter
Claims 5 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Pages 5-9, filed July 12, 2022, with respect to the rejection(s) of claim(s) 1-7, 9, and 14-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s). Examiner interprets the combination of Crawford in view of Kajanto to teach the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 30, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731